Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION




Jalesha Johnson, Louise Bequeaith, Brad                  Docket No. 20-306
Penna, Brandi Ramus, and Haley Jo
Dikkers,

               Plaintiffs,

       v.                                                    Plaintiffs’ Motion
                                                       for a Preliminary Injunction
Stephan K. Bayens, Commissioner of
the Iowa Department of Public Safety, in
his official and individual capacities,                       EXPEDITED RELIEF
Lieutenant Steve Lawrence, Iowa State                         REQUESTED
Patrol District 16 Commander, in his
official and individual capacities, and
Sergeant Tyson Underwood, Assistant
District 16 Commander, in his individual
capacity, Iowa State Patrol Trooper
Durk Pearston (Badge Number 168), in
his individual capacity, and Iowa State
Patrol Trooper John Doe #1, in his
individual capacity.

               Defendants.




      COME NOW Plaintiffs, and submit the following brief supporting their Motion for

a Preliminary Injunction. In support, Plaintiffs state as follows:
  Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 2 of 22




                                                   Table of Contents


Factual Background ...................................................................................................... 1
Argument....................................................................................................................... 2
     I. Plaintiffs Are Likely to Succeed on the Merits of Claim that the Capitol bans are
     Unconstitutional Prior Restraints. .............................................................................. 3

                A.   The Capitol Bans are Prior Restraints on First Amendment Rights. .......... 3
                B.   As Prior Restraints, the Capitol Bans Are Subject to Presumptive
                     Unconstitutionality and the Strictest Scrutiny. .......................................... 4
                C.   The Capitol Bans Cannot Overcome the Presumptive Unconstitutionality
                     and the Strict Scrutiny Applicable to Prior Restraints. .............................. 8
                      1.   The Capitol Bans Fail to Provide Procedural Safeguards Required of
                           Prior Restraints. ................................................................................ 8
                      2.   The Capitol Bans Do Not Fall Within the Narrow Situations in Which
                           the Court Recognizes they are Potentially Permissible. ................... 10
                      3.   The Capitol Bans Fail the Strictest Scrutiny Applicable to Prior
                           Restraints. ....................................................................................... 11
     II. The Remaining Preliminary Injunction Factors All Weigh in Favor of Granting
     Preliminary Injunctive Relief. .................................................................................. 16
                A. The State’s Violations of Plaintiffs’ First Amendment Rights Constitutes
                   Irreparable Harm. ................................................................................... 16
                B. The Balance of Hardships Weighs in Favor of Granting a Preliminary
                   Injunction............................................................................................... 17
                C. The Public Interest Weighs in Favor of Granting a Preliminary Injunction.
                    .............................................................................................................. 17
Conclusion ................................................................................................................... 18




                                                                       i
    Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 3 of 22




                                      Factual Background

      The facts in this case are straightforward. Plaintiffs in this case are supporters and one

organizer of the Des Moines Black Liberation Movement (“Des Moines BLM”). (Johnson Aff.

¶¶ 5-7; Ramus Aff. ¶¶ 4-6; Bequeaith Aff. ¶¶ 4-5; Penna Aff. ¶ 3; Dikkers Aff. ¶¶ 4-5.). On July

1, 2020, shortly after being arrested by Des Moines Police Department officers during a protest

at the Iowa Capitol, Plaintiffs were banned by the Iowa State Patrol, a Division of the Iowa

Department of Public Safety, from returning to the Iowa Capitol Complex. (Johnson Aff. ¶¶ 13-

16; Ramus Aff. ¶¶ 15-16, 19; Bequeaith Aff. ¶¶ 12-16; Penna Aff. ¶¶ 8-11; Dikkers Aff. ¶¶ 11-

14.) All Plaintiffs were banned verbally by officers on July 1, 2020; two were banned for one

year, until July 1, 2021; three were banned for six months, until January 1, 2021. (Johnson Aff.

¶ 16; Ramus Aff. ¶19; Bequeaith Aff. ¶16; Penna Aff. ¶ 11; Dikkers Aff. ¶ 14.) Following those

verbal bans, three received additional written bans, for six-months. (Ramus Aff. ¶ 29; Bequeaith

Aff. ¶ 18; Dikkers Aff. ¶ 16.) They were told if they returned to the Iowa Capitol Complex, they

would be cited or arrested for criminal trespass. (Johnson Aff. ¶ 16; Bequeaith Aff. ¶16; Ramus

Aff. Ex. A; Bequeaith Aff. Ex. A; Dikkers Aff. Ex. A.)

      The Iowa Capitol Complex is a very large area, comprising approximately 24 city blocks

in the heart of the state’s capitol, and consists of many areas and types of traditional public fora

and designated public fora, such as the West Capitol Terrace in front of the Capitol, the green

laws around the Capitol and public monuments, sidewalks and paths, and public streets. (Ramus

Aff. Ex. B, Ramus Aff. Ex. A; Bequeaith Aff. Ex. A; Dikkers Aff. Ex. A). It is also the situs of

our state government, where all three branches conduct their business and may be reached, as an

audience, by Iowans, whether they are assembling to protest together or visiting with their

legislators in the Capitol Rotunda. (Johnson Aff ¶¶ 8, 22-25; Ramus Aff. ¶ 36; Bequeaith Aff. ¶

25; Penna Aff. ¶¶ 15-16; Dikkers Aff. ¶ 21.)
                                                    1
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 4 of 22




       All Plaintiffs have already been blocked from exercising their First Amendment rights,

 including core political speech and assembly. All are also outright prohibited under threat of

 arrest from exercising those rights at the Iowa Capitol Complex for the duration of the six month

 and one year bans they are subject to, and thus are reasonably chilled from doing so. (Johnson

 Aff. ¶ 16; Ramus Aff. ¶19; Ramus Aff. Ex. A; Bequeaith Aff. ¶16; Bequeaith Aff. Ex. A; Penna

 Aff. ¶ 11; Dikkers Aff. ¶ 14; Dikkers Aff. Ex. A.)

       Additional facts specific to individual Plaintiffs will be discussed as necessary in the

 argument below.

                                            Argument

       Plaintiffs seek an order preliminarily enjoining the Defendant Department of Public

 Safety, its Commission, and its officers (collectively “the State”) from enforcing the bans. A

 preliminary injunction is necessary to halt the State’s continuing violation of Plaintiffs’ First

 Amendment rights.

       A preliminary injunction should be issued where Plaintiffs can demonstrate (1) a

 likelihood of success on the merits; (2) a threat of irreparable harm absent the injunction; (3)

 that the threatened injury outweighs any harm that may result from an injunction to the non-

 movant; and (4) that the injunction will not undermine the public interest. See Dataphase Sys.,

 Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc); Child Evangelism Fellowship

 of Minn. v. Minneapolis Special Sch. Dist. No. 1, 690 F.3d 996, 1000 (8th Cir. 2012).

       Of these four factors, “likelihood of success on the merits is most significant.” Minn. Ass’n

of Nurse Anesthetists v. Unity Hosp., 59 F.3d 80, 83 (8th Cir. 1995) (quoting S & M Constructors,

Inc. v. Foley Co., 959 F.2d 97, 98 (8th Cir. 1992). “When a plaintiff has shown a likely violation

of his or her First Amendment rights, the other requirements for obtaining a preliminary injunction


                                                      2
      Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 5 of 22




are generally deemed to have been satisfied.” Minn. Citizens Concerned for Life, Inc. v. Swanson,

692 F.3d 864, 870 (8th Cir. 2011) (en banc) (internal quotation marks omitted). Accordingly, when

Plaintiffs are “likely to win on the merits of [their] First Amendment claim, a preliminary

injunction is proper.” Id. at 877; see also Phelps–Roper v. Nixon, 545 F.3d 685, 690 (8th Cir.

2008), overruled on other grounds by Phelps–Roper v. City of Manchester, Mo., 697 F.3d 678 (8th

Cir. 2012) (“In a First Amendment case . . . the likelihood of success on the merits is often the

determining factor in whether a preliminary injunction should issue.”)

        Plaintiffs “‘need only establish a likelihood of succeeding on the merits on any one of

[their] claims.’” Richland/Wilkin Joint Powers Auth. v. U.S. Army Corps of Eng’rs, 826 F.3d 1030,

1040 (8th Cir. 2016) (quoting Am. Rivers v. U.S. Army Corps of Eng’rs, 271 F. Supp. 2d 230, 250

(D.D.C. 2003)). Because Plaintiffs’ arguments herein are sufficient to establish the need for a

preliminary injunction, Plaintiffs do not include all their legal claims in the interest of party and

judicial economy. Plaintiffs can establish a likelihood of success on their claims that the bans are

unconstitutional prior restraints on First Amendment rights.

         I.         Plaintiffs Are Likely to Succeed on the Merits of Claim that the Capitol
                    bans are Unconstitutional Prior Restraints.
        The Capitol bans at issue in this case are prior restraints on Plaintiffs’ First Amendment

rights to speak, assemble, and petition the government for redress of grievances in traditional

public fora. The Defendants cannot overcome the exacting scrutiny and heavy burden placed on

prior restraints.

    A.   The Capitol Bans are Prior Restraints on First Amendment Rights.

        A prior restraint describes governmental regulation of speech that “makes the exercise of

protected expression contingent upon obtaining permission from government officials.” Books,

Inc. v. Pottawattamie Cty., 978 F. Supp. 1247, 1254 (S.D. Iowa 1997) (citing Near v. Minnesota,


                                                      3
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 6 of 22




283 U.S. 697, 713 (1931)). The term describes “administrative and judicial orders forbidding

certain communications when issued in advance of the time that such communications are to

occur.” United Youth Careers, Inc. v. Ames, 412 F.Supp.2d 994, 1002 (S.D. Iowa 2006) (quoting

Alexander v. United States, 509 U.S. 544, 550 (1993). Put differently, government regulations of

speech are a prior restraint “if they permit authorities to deny the use of a forum for protected

expression in advance of actual expression.” Wall Distributors, Inc. v. City of Newport News, 782

F.2d 1165, 1171 (4th Cir. 1986)).

       Here, the Capitol bans are indisputably prior restraints. Rather than responding after the

fact to the commission of unlawful acts—such as by dispersing a protest that has become unlawful

or arresting a protester who commits a crime—the Defendants banned Plaintiffs from the Iowa

Capitol Complex altogether. The Capitol bans preemptively prohibit Plaintiffs’ use of a traditional

public forum for protected speech, in order to avoid the assumed potential for such unlawful acts

in the future. The Capitol bans restrict Plaintiffs from exercising their core First Amendment rights

to gather and speak on the traditional public fora of the Iowa Capitol Complex, where no permit

is otherwise required for daytime protests, and where Iowans routinely go to assemble, protest,

and speak to legislators and the Iowa Governor’s Office. (Johnson Aff ¶¶ 8, 22-26; Ramus Aff. ¶

36; Ramus Aff. Ex. A; Bequeaith Aff. ¶ 25; Bequeaith Aff. Ex. A; Penna Aff. ¶¶ 15-16; Dikkers

Aff. ¶ 21; Dikkers Aff. Ex. A.) They are prior restraints.

           B.   As Prior Restraints, the Capitol Bans Are Subject to Presumptive
               Unconstitutionality and the Strictest Scrutiny.

       The Supreme Court views prior restraints as particularly offensive to the First Amendment.

See Near, 238 U.S. 697. No area of First Amendment doctrine more strictly limits governmental

power to restrain speech. Organization for a Better Austin v. Keefe, 402 U.S. 415 (1971). While

prior restraints are not per se unconstitutional, they are presumptively unconstitutional. Nebraska

                                                     4
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 7 of 22




Press Ass’n v. Stuart, 427 U.S. 539, 570 (1976) (“[P]rior restraints on speech and publication are

the most serious and the least tolerable infringement on First Amendment rights.”); See, e.g.,

Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 558 (1975); Pittsburgh Press v. Pittsburgh

Comm'n on Human Relations, 413 U.S. 376 (1973); New York Times Co. v. U.S., 403 U.S. 713,

714 (1971); Organization for a Better Austin, 402 U.S. at 419; Carroll v. President and Comm'rs

of Princess Anne, 393 U.S. 175 (1968); Freedman v. Maryland, 380 U.S. 51 (1965); Bantam

Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963). Prior restraints carry a heavy burden in justifying

their imposition. Bantam Books, 372 U.S. at 70.

       Prior restraints are subject to the strictest scrutiny because of the particular dangers they

pose to the right of free expression. “The presumed unconstitutionality of prior restraints is greater

than that against laws that reserve judgment and punishment until after the speaker is allowed to

speak.” Books, Inc. v. Pottawattamie Cty., Iowa, 978 F. Supp. 1247, 1254 (S.D. Iowa 1997) (citing

Vance v. Universal Amusement Co., 445 U.S. 308, 315–16 (1980)). See also Berndt v. California

Dept. of Corrections, 2004 WL 1774227 (N.D. Cal. 2004) (“Prior restraints on free speech under

the First Amendment are subject to the highest level of scrutiny. Strict scrutiny is appropriate

because of the ‘peculiar dangers presented by such restraints’ on free speech.”), citing Levine v.

U.S. Dist. Court for Cent. Dist. of California, 764 F.2d 590, 595 (9th Cir. 1985).)

       The Eighth Circuit has explained the difference between the strict scrutiny applied to

content-based speech restrictions which are not prior restraints, and the even stricter scrutiny

applied to prior restraints, such as injunctions: “An injunction must ‘burden no more speech than

necessary [to serve a compelling government interest], while an ordinance must only be “narrowly

tailored.” Douglas v. Brownell, 88 F.3d 1511, 1520 (8th Cir. 1996). In either context, strict scrutiny

is never satisfied when the interest served by the law is anything less than the most “pressing public



                                                      5
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 8 of 22




necessity.” Turner Broadcasting System, Inc., v. F.C.C., 512 U.S. 622, 680 (1994). It is not enough

that the law would serve “legitimate, or reasonable, or even praiseworthy” ends. Id.

        The rationale in applying this strictest scrutiny to prior restraints is their unique power to

chill the freedom of expression foundational to our democracy and free society:

        Behind the distinction [between prior restraints and subsequent penalties] is a
        theory deeply etched in our law: a free society prefers to punish the few who abuse
        rights of speech after they break the law than to throttle them and all others
        beforehand. It is always difficult to know in advance what an individual will say,
        and the line between legitimate and illegitimate speech is often so finely drawn that
        the risks of freewheeling censorship are formidable.

        Se. Promotions, 420 U.S. at 559. See also Books, Inc., 978 F.Supp. at 1254-55 (quoting

Alexander M. Bickel, The Morality of Consent 61 (1975) (“Prior restraints fall on speech with a

brutality and a finality all their own. Even if they are ultimately lifted they cause irremediable loss,

a loss in the immediacy, the impact, of speech.... A prior restraint, therefore, stops more speech

more effectively. A criminal statute chills, prior restraint freezes.”)).

        Here, Plaintiffs’ ability to exercise their First Amendment rights to protest and assemble at

the Capitol is not merely chilled; it is frozen. Indeed, Plaintiffs have already been forced to miss

two demonstrations at the Capitol that they wished to attend—the Indigenous People’s event, and

the clergy-led call for charges against BLM protesters to be dropped. (Johnson Aff. ¶¶ 27-29;

Ramus Aff. ¶¶ 25-28, 33-35; Bequeaith Aff. ¶¶ 21-22; Penna Aff. ¶12; Dikkers Aff. ¶19.) The Des

Moines BLM organization as a whole, for which Plaintiff Johnson is an organizer, has had to

entirely cease holding events at the Iowa Capitol Complex. (Johnson Aff. ¶¶ 23-25.) While she

and her organization would prefer to have near-daily events at the Iowa Capitol Complex, they

instead have been diverted to other locations, where they are unable to communicate their message

as effectively to their intended audience of policymakers and the public. (Johnson Aff. ¶ 26.) This

complete cessation of their fundamental right to go to the situs of their state government and


                                                       6
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 9 of 22




communicate core political speech—where it may be heard by legislators, the governor and other

executive branch officials, and the public more broadly—is precisely the harm that prior restraint

doctrine is designed to protect against.

       Prior restraint doctrine requires no formal sanction to be triggered. Even a “system of

informal censorship” will be held to be unconstitutional prior restraint unless it meets the narrow

exceptions recognized by the Court. Backpage.com, LLC v. Dart, 807 F.3d 229, 235 (7th Cir.

2015) (“The court held the state’s ‘system of informal censorship’ unconstitutional, pointing out

that ‘though the Commission is limited to informal sanctions—the threat of invoking legal

sanctions and other means of coercion, persuasion, and intimidation—the record amply

demonstrates that the Commission deliberately set about to achieve the suppression of publications

deemed ‘objectionable’ and succeeded in its aim.’”) (quoting Bantam Books, Inc., 372 U.S. at 67).

       In this case, Defendants verbally threatened Plaintiffs with arrest for criminal trespass

should they exercise their First Amendment rights at the Iowa Capitol Complex. (Johnson Aff. ¶

16; Bequeaith Aff. ¶16.) The Defendants further threatened three of the Plaintiffs in writing with

arrest (or theoretically citation) for criminal trespass should they exercise their First Amendment

rights at the Iowa Capitol Complex absent prior written authorization “by the Iowa Legislative

Leadership or other future management staff.” (Ramus Aff. Ex. A; Bequeaith Aff. Ex. A; Dikkers

Aff. Ex. A.) These threats go much further than the informal sanctions recognized by the courts as

sufficient to invoke prior restraint doctrine. They constitute precisely the type of “coercion,

persuasion, and intimidation” deliberately set out to suppress Plaintiffs’ speech prior restraint

doctrine is concerned about. Backpage.com, 807 F.3d at 235 (quoting Bantam Books, Inc., 372

U.S. at 67).




                                                    7
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 10 of 22




          In addition to surviving strict scrutiny, prior restraints may only overcome the strong

presumption of unconstitutionality if it both has “been accomplished with procedural safeguards

that reduce the danger of suppressing constitutionally protected speech” and “fit[s] within one of

the narrowly defined exceptions to the prohibition against prior restraints.” Se. Promotions, 420

U.S. at 559; Bantam Books, 372 U.S. at 71; Freedman, 380 U.S. at 58.

          These procedural safeguards, designed to obviate the dangers of a censorship system, are

required even when a prior restraint would otherwise pass strict scrutiny under the First

Amendment. Se. Promotions, 420 U.S. at 553-56. The Court has identified “two evils” of prior

restraint procedures, either of which, if found, render a prior restraint invalid: (1) a system that

places “unbridled discretion in the hands of a government official or agency,” or (2) a system of

prior restraint that “fails to place limits on the time within which the decisionmaker must [make a

decision whether to allow the speech]”. See United Youth Careers, 412 F.Supp.2d at 1003 (quoting

Se. Promotions, 420 U.S. at 558).

             C.   The Capitol Bans Cannot Overcome the Presumptive Unconstitutionality and
                 the Strict Scrutiny Applicable to Prior Restraints.

                     1.   The Capitol Bans Fail to Provide Procedural Safeguards Required of
                          Prior Restraints.

          No less than the municipal theater’s denial of an application to put on a local production

of the musical Hair at issue in Se. Promotions, the Capitol bans fail on account of both of the “two

evils”.

          The bans perfectly define unbridled discretion by a decisionmaker, because they were ad

hoc measures taken by Defendants against Plaintiffs absent any criteria or procedure whatsoever.

(Johnson Aff. ¶ 21; Ramus Aff. ¶ 40; Dikkers Aff. ¶ 22.) They were based entirely in the discretion

of Defendants, pursuant to no legal authority or permitting scheme. Iowa Code section 716.8(1),



                                                      8
    Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 11 of 22




cited in the letter, actually just sets out that the penalty imposed on a person who “knowingly

trespasses upon the property of another” is a simple misdemeanor punishable with a fine, and

allowing officers to arrest the person so charged. Id. It does not purport to authorize state patrol

officers to enforce a six-month or one-year prior restraint on individuals’ exercise of core First

Amendment rights and freedoms on the State Capitol Complex. Id. Nor do any administrative

regulations or written policies set out a procedure or criteria for Defendants to ban individuals

from the Capitol. Indeed, to Plaintiffs’ knowledge, the bans are unprecedented. (Johnson Aff. ¶

21; Ramus Aff. ¶ 40; Dikkers Aff. ¶ 22.)

       The bans further fail to impose any time limits on government officials to determine if

Plaintiffs may in fact use the Iowa Capitol Complex to speak and assemble. To the contrary, the

verbal bans communicated by Defendants to all Plaintiffs contained no reference to any even

theoretical exception to the bans. Plaintiffs were merely told they were banned, and would be

arrested for criminal trespass if they were found present at the Iowa Capitol Complex. The written

bans vaguely reference the possibility that Plaintiffs would be allowed to exercise their First

Amendment rights to speak and assemble at the Iowa Capitol Complex with prior written

authorization “by the Iowa Legislative Leadership or other future management staff.” (Ramus Aff.

Ex. A; Bequeaith Aff. Ex. A; Dikkers Aff. Ex. A.) On its face, this contains no required time limit

for either “Iowa Legislative Leadership” or “other future management staff” to render a decision

(or how to seek such a determination, or what criteria would be considered). And in fact, the

theoretical exception has proved illusory. Plaintiff Ramus doggedly sought such a determination

from both the Iowa State Patrol and the majority and minority leadership of the Iowa Senate and

the Iowa House. (Ramus Aff. ¶ 31-32; Ramus Aff. Ex. D.) Her inquiries went unanswered. (Id.)

When she received any response at all, legislators informed her that they had no knowledge of the



                                                     9
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 12 of 22




bans and/or no information about any process she could avail herself of in order to gain access to

the Iowa Capitol Complex. Indeed, she has not been provided any communication by Defendants

or legislators in response to her queries since late July.

                   2.   The Capitol Bans Do Not Fall Within the Narrow Situations in Which
                        the Court Recognizes they are Potentially Permissible.

       Because the bans lack the procedural safeguards required under the Constitution as set forth

in Freedman, Se. Promotions and their progeny, they violate Plaintiffs’ First Amendment rights—

even if they fit “within one of the narrowly defined exceptions to the prohibition against prior

restraints.” S.S. Promotions, 420 U.S. 546 at 559. However, the Capitol bans also fail because they

do not fit within one of these narrowly defined exceptions.

        Prior restraints are only even theoretically permissible in a narrow number of recognized

situations: imminent threats to national security, restraints against obscenity, or to protect a

defendant’s right to a fair trial—and only then as a last resort. See Se. Promotions, 420 U.S. at

558-59 (alleged obscenity)(“In order to be held lawful, [a prior restraint], first, must fit within one

of the narrowly defined exceptions to the prohibition against prior restraints.”); New York Times,

403 U.S. 713 (national security); Nebraska Press Ass’n, 427 U.S. at 562-68 (right to fair trial). See

also Near, 283 U.S. at 714 (1931). The capitol ban fits none of these narrow situations.

       Additionally, in the context of a licensing or permitting scheme, “reasonable time, place,

or manner restrictions are recognized to the general prohibition against prior restraints.” United

Youth Careers, 412 F.Supp.2d at 1003 (quoting United States v. Kistner, 68 F.3d 218, 221 n.7 (8th

Cir. 1995) (citing Cmty for Creative Non-Violence v. Turner, 893 F.2d 1387, 1390 (D.C.Cir. 1990).

This exception is “particularly true” when the speech in question occurs on a non-public forum.

United Youth Careers, 412 F.Supp.2d at 1003. Here, the Capitol bans restrict First Amendment

activities on traditional public forums. (Johnson Aff ¶¶ 8, 22-26; Ramus Aff. ¶ 36; Ramus Aff.

                                                      10
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 13 of 22




Ex. A; Bequeaith Aff. ¶ 25; Bequeaith Aff. Ex. A; Penna Aff. ¶¶ 15-16; Dikkers Aff. ¶ 21; Dikkers

Aff. Ex. A). Thus, arguably the reasonable time, place, and manner (“TPM”) inquiry is

inapplicable. Nevertheless, the bans also fail the reasonable time, place, and manner inquiry.

        “[I]n order for a [TPM] regulation to be valid, it must not only (1) contain adequate

“narrow, objective, and definite” standards to guide the officials’ decision; but it must also (2) be

subject to “effective judicial review.” See Shuttlesworth v. City of Birmingham, 394 U.S. 147, 150-

51 (1969); see also United Youth Careers, 412 F. Supp. 2d at 1011 (quoting Thomas v. Chicago

Park Dist., 534 U.S. 316, 323 (2002)); Freedman, 380 U.S. at 58-59. Here, as already

demonstrated, no standards at all existed to guide the Defendants in banning Plaintiffs from using

the traditional public fora of the Iowa Capitol Complex to engage in protected speech and

assembly. See supra, Part I.C.1, at 8-10. Rather, the bans were a feature of, and left any exception

to, the unfettered discretion of decisionmakers. The bans also lacked any right of judicial review.

(See, e.g., Johnson Aff. ¶ 16; Bequeaith Aff. ¶16; Bequeaith Aff. Ex. A; Ramus Aff. Ex. A; Dikkers

Aff. Ex. A.) Thus, the bans cannot be saved by any argument that they constitute reasonable TPM

restrictions on Plaintiffs’ First Amendment rights.

            3.   The Capitol Bans Fail the Strictest Scrutiny Applicable to Prior Restraints.

        It is unnecessary to demonstrate that the Capitol bans fail the strict scrutiny applicable to

prior restraints, because they otherwise fail, as demonstrated above. But they nevertheless do fail

strict scrutiny. Putting aside the question whether the Defendants will be able to offer a compelling

state interest in communicating such a ban, the complete lack of tailoring of the bans is fatal under

strict scrutiny.

        To survive the narrow tailoring required of prior restraints, they must burden no more

speech than necessary. See Douglas v. Brownell, 88 F.3d at 1521. Here, the bans lack any



                                                      11
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 14 of 22




exceptions for protected First Amendment activity on the Iowa Capitol Complex. They are not

limited to specific times of day or limited in time generally, other than the fact that they expire

after 6 months and 1 year. Nor do they make exceptions for the traditional public fora on the Iowa

Capitol Complex. They are not limited to a particular protest on a particular day. They are not even

circumscribed to prevent a particular unlawful behavior which any specific Plaintiff is alleged to

have engaged. It is not necessary for Defendants to burden any of Plaintiffs’ speech at the Iowa

Capitol Complex above and beyond the reasonable TPM restrictions applicable to all Iowas at the

Iowa Capitol Complex, but Defendants have burdened all of it. Put simply, the Capitol bans fail

narrow tailoring.

       Nor is it any defense that Plaintiffs were banned from future First Amendment expression

based on their “actions and/or behavior towards citizen(s) and/or employee(s) of the State of

Iowa”, (Ramus Aff. Ex. A; Bequeaith Aff. Ex. A; Dikkers Aff. Ex. A), or that Plaintiffs’ arrests

preceded the Capitol bans. (Johnson Aff. ¶¶ 13-16; Ramus Aff. ¶¶ 15-19; Bequeaith Aff. ¶¶13-16;

Pena Aff. ¶¶ 8-11; Dikkers Aff. ¶¶ 11-14.) In United Youth Careers, this Court found

unconstitutional an Ames ordinance which allowed for denial of a solicitation license to a person

who was previously convicted of certain crimes. 412 F.Supp.2d at 1007. The Court noted the

Plaintiffs’ arguments that there are no “First Amendment outcasts” and cited the persuasive

authority Holy Spirit Ass’n for Unification of World Christianity v. Hodge. 582 F.Supp. 592, 597

(N.D. Tex. 1984) (“There are other means, such as penal laws, to prevent and punish frauds without

intruding on the First Amendment freedoms.”)(quotation omitted).

       The First Amendment does not permit the government to curtail freedom of speech on

account of previous conduct, even if the conduct was unlawful. When “a law sets out primarily to

arrest the future speech of a defendant as a result of his past conduct, it operates like a censor, and



                                                      12
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 15 of 22




as such violates First Amendment protections against prior restraint of speech.” Polaris

Amphitheater Concerts, Inc. v. City of Westerville, 267 F.3d 503, 507 (6th Cir. 2001). The proper

response to unlawful conduct is to address that conduct directly, e.g., by instituting legal

proceedings or taking appropriate administrative or disciplinary action. But the First Amendment

does not allow censorship of speech as a sanction for past conduct. Cf. Collins v. Jordan, 110 F.3d

1363, 1371–72 (9th Cir. 1996) (“The generally accepted way of dealing with unlawful conduct

that may be intertwined with First Amendment activity is to punish it after it occurs, rather than to

prevent the First Amendment activity from occurring in order to obviate the possible unlawful

conduct…. The law is clear that First Amendment activity may not be banned simply because prior

similar activity led to or involved instances of violence.”).

       Indeed, even if a ban following a criminal conviction could be upheld on strict scrutiny—

a question not before this court—the Defendants face the additional insurmountable hurdle here

that the Plaintiffs were banned based on mere allegations. None of the Plaintiffs were banned based

on a conviction. Getting arrested is not an unlawful act, and individuals who are arrested have not

necessarily committed unlawful acts. See Davis v. United States, 229 F.2d 181, 185 (8th Cir. 1956)

(“[A]n arrest is in the nature of a mere accusation, and is not evidence that the person arrested has

committed the offense charged.”). The bans were issued ultra vires and ad hoc by Defendants,

entirely outside the procedures of the Plaintiffs’ criminal cases. Nor will the outcome of their

criminal charges impact the applicability of the bans to their ability to exercise their First

Amendment rights.

       In the analogous context of cases challenging prospective bans of members of the public

from public meetings based on the person’s prior behavior, the courts, applying varying analytical

frameworks, have unanimously struck them down. See Surita v. Hyde, 665 F.3d 860, 869-71 (7th



                                                     13
    Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 16 of 22




Cir. 2011) (bar invalid as content-based regulation; would also be invalid if it were content-

neutral); Theyerl v. Manitowoc Cty., 41 F. Supp. 3d 737, 738-45 (E.D. Wis. 2014) (same); Brown

v. City of Jacksonville, 2006 WL 385085, at *3-5 (M.D. Fla. Feb. 17, 2006) (bar invalid as content-

neutral regulation); Barna v. Bd. of Sch. Directors of the Panther Valley Sch. Dist., 143 F. Supp.

3d 205, 207-29 (M.D. Pa. 2015) (same); Stevens v. Sch. City of Hobart, 2015 WL 4870789, at *14

(N.D. Ind. Aug. 6, 2015) (same); Cyr v. Addison Rutland Supervisory Union, 60 F. Supp. 3d 536,

544-50 (D. Vt. 2014) (same); Reza v. Pearce, 806 F.3d 497, 502-05 (9th Cir. 2015) (bar

unreasonable even under analysis applicable to nonpublic forum); Walsh v. Enge, 154 F. Supp. 3d

1113, 1126-34 (D. Or. 2015) (same); see also Cuellar v. Bernard, 2013 WL 1290215, at *2-4

(W.D. Tex. Mar. 27, 2013) (whether content-based or content-neutral, bar not narrowly tailored).

Indeed, as a district court considering a three-month ban from a public meeting remarked, “This

Court has found no case authorizing a time, place and manner restriction that limits such a length

of time for a single disruptive incident.” Brown, 2006 WL 385085, at *6; accord Walsh, 154 F.

Supp. 3d at 1118 (“No appellate opinion of which this Court is aware has ever held that the First

Amendment permits prospective exclusion orders from otherwise public city council meetings.”).

       Similarly, in Johnson v. City of Cincinnati, the Sixth Circuit applied strict scrutiny on the

plaintiff’s freedom of association claim and struck down a municipal ordinance which banned

individuals who were both arrested and convicted of drug crimes from certain areas of the city

denominated “drug exclusion zones.” 310 F.3d 484, 506 (6th Cir. 2002). The court found a lack

of narrow tailoring, reasoning in part that the exclusion based on prior arrest or conviction lacked

required exceptions for constitutionally protected activities. Id. (distinguishing from juvenile

curfew ordinances which were upheld based on exceptions to allow for interstate travel, and to

engage freely in any activity protected by the First Amendment). The Court also faulted the



                                                    14
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 17 of 22




ordinance for failing to take into account any particularized inquiry that an excluded person would

be likely to engage in recidivist drug activity in the drug exclusion zones. Id. at 503. Here, the

Capitol bans, like the ordinance at issue in Johnson, lack any exceptions for protected First

Amendment activities. And even more dramatically than the ordinance creating exclusion zones

at issue in Johnson, the Capitol bans lack any procedural criteria for particularized fact-finding

about individuals banned from the Capitol.

       Finally, it should be noted that it is no defense that Plaintiffs may protest elsewhere—in

this case, for example, the downtown Des Moines Pappajohn Sculpture Park. First, Plaintiffs have

already missed participating in protests organized by other groups occurring on the Capitol

Complex, in addition to the other types of First Amendment activities they are and will be

prevented from engaging in, such as lobbying their legislators or the Governor’s Office. (Johnson

Aff. ¶¶ 24-29; Ramus Aff. ¶¶ 24-28, 34-38; Bequeaith Aff. ¶¶ 20-23; Penna Aff. ¶ 12; Dikkers

Aff. ¶¶ 19-20.) Second, the Supreme Court has squarely rejected this argument in Se. Promotions,

determining the availability of alternative locations to put on a local production of Hair did nothing

to cure the unconstitutional prior restraint. Se. Productions, 420 U.S. at 556 (“Whether petitioners

might have used some other, privately owned, theater in the city for the production is of no

consequence. . . Even if a privately owned forum had been available, that fact alone would not

justify an otherwise impermissible prior restraint.”). “One is not to have the exercise of his liberty

of expression in appropriate places abridged on the plea that it may be exercised in some other

place.” Id. (quoting Schneider v. State, 308 U.S. at 163).

       Because the Capitol bans are prior restraints falling outside of the traditional narrow

situations in which the First Amendment theoretically would tolerate them, and alternatively

because they lack the required procedural safeguards required to obviate the harms prior restraints



                                                     15
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 18 of 22




pose to free expression, and because they fail strict scrutiny due to a total lack of narrow tailoring,

Plaintiffs are likely to succeed in their claim that they are unconstitutional in violation of the First

Amendment.

         II.      The Remaining Preliminary Injunction Factors All Weigh in Favor of
                  Granting Preliminary Injunctive Relief.
       To the extent they are relevant, all of the other factors for issuing a preliminary injunction

weigh in favor of Plaintiffs. “When a plaintiff has shown a likely violation of his or her First

Amendment rights, the other requirements for obtaining a preliminary injunction are generally

deemed to have been satisfied.” Minn. Citizens Concerned for Life, 692 F.3d at 870. Here,

Plaintiffs demonstrate a strong likelihood of succeeding on their claim that the Capitol bans are

unconstitutional prior restraints on their protected First Amendment rights. While the Court need

not go any further to find that a preliminary injunction is warranted, the remaining factors support

issuing a preliminary injunction as well.

               A. The State’s Violations of Plaintiffs’ First Amendment Rights
                  Constitutes Irreparable Harm.
       “‘The loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.’” Powell v. Noble, 798 F.3d 690, 702 (8th Cir. 2015)

(quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)).

       Here, Plaintiffs are facing the loss of First Amendment freedoms not for a minimal period

of time, but for six months and one year, respectively. (Johnson Aff. ¶ 16; Ramus Aff. ¶19; Ramus

Aff. Ex. A; Bequeaith Aff. ¶16; Bequeaith Aff. Ex. A; Penna Aff. ¶ 11; Dikkers Aff. ¶ 14; Dikkers

Aff. Ex. A.) They have already been blocked from participating in multiple protests at the Capitol

which they wanted to attend. (Johnson Aff. ¶¶ 24-29; Ramus Aff. ¶¶ 24-28, 34-38; Bequeaith Aff.

¶¶ 20-22; Penna Aff. ¶ 12; Dikkers Aff. ¶¶ 19-20.) They have had to relocate planned Des Moines

BLM protests away from the Capitol entirely. (Johnson Aff. ¶¶ 23-25.) And they will continue to

                                                      16
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 19 of 22




be blocked until the expiration of the bans from protesting at the Capitol absent relief from this

court. (Johnson Aff. ¶¶ 24-29; Ramus Aff. ¶¶ 24-28, 34-38; Bequeaith Aff. ¶¶ 20-23; Penna Aff.

¶ 12; Dikkers Aff. ¶¶ 19-20.) In addition, they have been and will continue to be blocked from

engaging in direct citizen lobbying of legislators and the Governor’s Office by the bans. (Johnson

Aff. ¶¶ 31-32; Ramus Aff. ¶ 38; Bequeaith Aff. ¶ 23; Penna Aff. ¶ 16; Dikkers Aff. ¶¶ 21-22.) This

forced abandonment of the Capitol Complex for the exercise of First Amendment rights is due

entirely to the Plaintiffs’ fear of arrest and criminal prosecution threatened by the Defendants for

violating their ban, a prior restraint. This fear of exercising First Amendment rights under threat

of arrest and prosecution is irreparable harm.

        B. The Balance of Hardships Weighs in Favor of Granting a Preliminary Injunction.

        The ongoing irreparable injuries to Plaintiffs in the absence of an injunction considerably

outweigh any threatened harms that Defendants could possibly demonstrate. There cannot be any

injury in enjoining the State from enforcing a facially as-applied unconstitutional prior restraint on

Plaintiffs’ and others’ First Amendment rights. In contrast, the injuries to Plaintiffs’ First

Amendment rights are ongoing and irreparable. Even with the issuance of a preliminary injunction,

the State will continue to have at its disposal criminal prohibitions against unlawful behavior at

protests. See, e.g., Iowa Code §§ 723.4 (disorderly conduct), 723.1 (rioting), 719.1 (interference

with official acts).

        The State cannot claim any burden posed by compliance with the United States

Constitution. By contrast, Plaintiffs will suffer irreparable injury if the State continues to

prospectively criminalize their First Amendment protected speech. The balance of hardships

weighs decidedly in Plaintiffs’ favor.




                                                     17
     Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 20 of 22




              C. The Public Interest Weighs in Favor of Granting a Preliminary Injunction.
        Finally, a preliminary injunction would further the public interest, because “it is always in

the public interest to protect constitutional rights.” Phelps-Roper, 545 F.3d at 690. There is no

public interest in continuing to freeze Plaintiffs’ protected expression.

                                             Conclusion

        Plaintiffs are likely to succeed on their claim that the Capitol bans are unconstitutional prior

restraints on protected First Amendment rights, and the remaining factors all support the issuance

of a preliminary injunction. Therefore, this Court should grant Plaintiffs’ Motion for a Preliminary

Injunction.

        Plaintiffs intend to resume protests and other protected activities at the Capitol immediately

upon the bans being enjoined. Because Plaintiffs are currently experiencing this prior restraint as

an ongoing violation of their constitutional rights, Plaintiffs ask the district court to act as quickly

as possible to restore their rights to them by enjoining the bans.



                                                Respectfully submitted:

                                                /s/ Rita Bettis Austen
                                                Rita Bettis Austen, AT0011558
                                                ACLU of Iowa Foundation, Inc.
                                                505 Fifth Ave., Ste. 808
                                                Des Moines, IA 50309–2317
                                                Telephone: (515) 207-0567
                                                Fax: (515) 243-8506
                                                Email: Rita.Bettis@aclu-ia.org

                                                Shefali Aurora, AT0012874
                                                ACLU of Iowa Foundation, Inc.
                                                505 Fifth Ave., Ste. 808
                                                Des Moines, IA 50309–2317
                                                Telephone: (515) 243-3988
                                                Fax: (515) 243-8506
                                                Email: Shefali.Aurora@aclu-ia.org


                                                      18
Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 21 of 22




                               Glen S. Downey, AT0012428
                               The Law Offices of Glen S. Downey, LLC
                               5214 Ingersoll Avenue
                               Des Moines, IA, 50312
                               Telephone: (412) 865-7110
                               Fax: (515) 259-7599
                               Email: glen@downey-law.net

                               Nathan A. Mundy, AT0009065
                               Mundy Law Office, P.C.
                               317 6th Ave., Suite 1300
                               Des Moines, IA 50309
                               Ph: (515)288-1552
                               Fax: (515) 598-7591
                               Email: nathan@mundylawdsm.com




                                    19
    Case 4:20-cv-00306-RGE-CFB Document 2-1 Filed 10/05/20 Page 22 of 22




                                    CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing paper with the Clerk

of Court by using the CM/ECF system.

      The foregoing paper will also be served along with the Complaint and Summons to all

Defendants.

      Date: October 5, 2020

                                                                              /s/Rita Bettis Austen
                                                                                 Rita Bettis Austen
